Citation Nr: 0526683	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  99-23 126	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with hypertension, to include as secondary to left 
below-the-knee amputation and right great toe amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran was retired from the United States Army in 
November 1971 with active service of 14 years, 9 months, and 
one day.  His awards included the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2001 and August 2003, the Board remanded this 
case to the RO for further development of the evidence.  The 
case was most recently returned to the Board in July 2005.  

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability due 
to service connected disabilities from February 1, 1973.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran did not develop hypertension or heart disease 
during active service.  

3.  Hypertension and heart disease were not manifested during 
the year following the veteran's separation from service.

4.  A left below-the-knee amputation and a right great toe 
amputation did not cause or aggravate hypertension and heart 
disease.

CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease with hypertension was not 
incurred in or aggravated service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

2.  Arteriosclerotic heart disease with hypertension is not 
proximately due to or the result of a left below-the-knee 
amputation and a right great toe amputation and was not 
aggravated by a left below-the-knee amputation and a right 
great toe amputation.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In this case, remedial VCAA notice letters furnished by the 
RO to the veteran in May 2001, May 2003, and June 2003 
informed him of the evidence needed to substantiate his 
claim, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claim.  The RO's June 2003 letter advised 
the veteran that it was his responsibility to make sure that 
VA received any relevant non-federal records.  A supplemental 
statement of the case furnished by the RO to the veteran in 
December 2001 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims.  

The RO's letters to the veteran and the supplemental 
statement of the case satisfied the first three elements of 
notice discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that any VCAA 
notice deficiency did not affect the essential fairness of 
the adjudication of the veteran's claim and that VA has 
substantially fulfilled the duty to notify pursuant to the 
VCAA and its implementing regulations.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and pertinent VA and private post-
service treatment records which he identified.  In addition, 
VA afforded the veteran a medical examination and opinion to 
determine the likely time of onset and etiology of his 
diagnosed heart disease/hypertension.  The veteran and his 
representative have not identified any additional existing 
evidence which might be relevant to the claim on appeal.  In 
a June 2005 statement, the veteran's representative indicated 
that they had no additional evidence to submit and requested 
that the veteran's appeal be forwarded to the Board.  
Therefore, the Board finds that further assistance is not 
required and the case is ready for appellate review.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Cardiovascular disease, including hypertension, may be 
presumed to have been incurred in service when the disease is 
manifested to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§  3.307, 3.309(a) (2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

Ischemic heart disease or other cardiovascular disease in 
a veteran who has a service connected amputation of one 
lower extremity at or above the knee or service connected 
amputations of both lower extremities at or above the 
ankles shall be held to be the proximate result of the 
service connected amputation or amputations.  38 C.F.R. 
§ 3.310(b) (2004).

A medical opinion based upon an inaccurate factual premise 
has no probative value.   Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

III. Factual Background 

The veteran's service medical records are entirely negative 
for findings or a diagnosis of hypertension or heart disease.  
After the veteran was injured in a booby trap explosion in 
Vietnam in December 1970, he underwent amputation of the left 
lower extremity below the knee and amputation of the great 
toe of the right foot.  During his hospitalization at a 
service department hospital, an undated temperature, pulse, 
and respiration record for one day appeared to show elevated 
blood pressure readings.  However, the records of that 
hospitalization do not contain a diagnosis of hypertension on 
that day or at any other time.  

The veteran was hospitalized at Fitzsimmons Army General 
Hospital, Denver, Colorado, from December 30, 1970, to 
September 7, 1971.  The summary of that hospitalization does 
not contain any finding or diagnosis of hypertension or heart 
disease.  In February 1971 during this hospitalization, the 
veteran was afforded a cardiology consultation prior to 
dental work due to a childhood history of rheumatic fever.  
The cardiologist did not diagnose any heart disease or 
hypertension, and he found that there was no contraindication 
for the veteran to have dental work.  

At an examination for a physical evaluation board in 
September 1971, the veteran's blood pressure was 128/86, and 
his heart was evaluated as normal.  There was no diagnosis of 
hypertension or heart disease.

The veteran has stated his belief that he had hypertension 
while he was on active duty and that his heart disease first 
diagnosed year after service is related to the service 
connected amputations of his left lower extremity below-the-
knee and of his right great toe.  At a hearing before a 
Decision Review Officer (DRO) in February 2002, the veteran 
testified that he was given medication to control high blood 
pressure during his hospitalization in service at Fitzsimmons 
Army hospital in 1971.  (Transcript, p. 2).  [As noted above, 
however, no prescription of anti-hypertensive medication is 
shown in those records.]

He also testified at his hearing before the DRO that after 
his separation from service he received medication to treat 
hypertension from the Fort Carson, Colorado, Army Hospital 
during either the first or second year after separation from 
service.  (Transcript, pp. 2-3).  [However, the records from 
Fort Carson Army Hospital submitted by the veteran in support 
of his claim do not show any prescription of medication for 
hypertension either within one year or within two years of 
the veteran's separation from service in November 1971.]

In support of the veteran's claim for secondary service 
connection for hypertension and heart disease, his then-
representative submitted a copy of a handwritten statement at 
the bottom of a form letter from Disabled American Veterans 
to "Dear Doctor".  The statement was undated.  The 
representative indicated that the statement was made in July 
1998 by a private physician.  The statement reads as follows: 
"Given the fact that this veteran has bilateral amputations 
and a documented history of HTN while in service, it is my 
opinion that it is at least as likely as not the 
cardiovascular disease (Dx) is secondary to these factors".

In the February 2001 and August 2003 remands, the Board 
requested that the veteran undergo a VA heart examination and 
that the examining physician provide an opinion on the 
medical issues in this case.  In an April 2004 addendum to 
the original examination report, the examining VA physician, 
who had reviewed the medical evidence in the veteran's claims 
file, stated that there was no chronological or other solid 
evidence to relate his current cardiovascular disability to 
include hypertension to his service connected amputations.  
The VA examiner said that it was his opinion that it would 
not be possible to establish a relationship of causation or 
of aggravation between the veteran's arteriosclerotic heart 
disease with hypertension and the left lower extremity and 
right great toe amputations without resort to speculation.  

III. Analysis

The Board finds that the only probative evidence on the 
medical questions of whether the veteran's current 
cardiovascular disability is related to an incident or 
manifestation during his active service, to include the left 
below-the-knee and right great toe amputations, would be 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2004).  In 
this regard, the veteran's statement of his personal opinion 
on the  medical questions of causation and aggravation in his 
case are lacking in probative value because, as a layman, he 
is not qualified to offer an opinion on a question of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The opinion of the private 
physician which was obtained and submitted by the veteran's 
then-representative has no probative value because it was 
based on the false premise that the veteran had a documented 
history of hypertension in service.  See Reonal, supra.

With regard to the claim for service connection for 
arteriosclerotic heart disease with hypertension on a direct 
basis, the Board notes that the service department physicians 
who treated and evaluated the veteran while he was on active 
duty, including the ones who examined him for a physical 
evaluation board in September 1971, did not report a 
diagnosis of hypertension or of any form of cardiovascular 
disease.  Nor is there any medical evidence of record of a 
manifestation or diagnosis of hypertension within one year of 
the veteran's separation from active service in November 
1971.  There is no competent medical evidence of record that 
the veteran's current arteriosclerotic heart disease with 
hypertension is linked to his active service or was 
manifested during the year following his active service.  On 
this record, the Board finds that the preponderance of the 
credible evidence of record is against the veteran's claim.  
There is no basis in law or fact to allow direct service 
connection or presumptive service connection as a chronic 
disease for the veteran's arteriosclerotic heart disease with 
hypertension, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

Similarly, there is no competent medical evidence of record 
that the veteran's service connected left below-the-knee and 
right great toe amputations caused or aggravated 
arteriosclerotic heart disease with hypertension.  The VA 
examining physician found that the veteran's service 
connected amputations did not cause or aggravate his current 
arteriosclerotic heart disease with hypertension and, for the 
reason stated above (basing a medical opinion on a false 
premise), the contrary opinion of the private physician has 
no probative value.  Furthermore, as the veteran does not 
have a service connected amputation of one lower extremity at 
or above the knee or service connected amputations of both 
lower extremities at or above the ankles, he is not entitled 
to service connection for cardiovascular disease under the 
provisions of 38 C.F.R. § 3.310(b) (2004).  Therefore, the 
Board finds that the preponderance of the credible evidence 
of record is against the veteran's claim for secondary 
service connection for arteriosclerotic heart disease with 
hypertension, and entitlement to that benefit is not 
established.  See 38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In sum, the veteran is not entitled to direct, presumptive, 
or secondary service connection for arteriosclerotic heart 
disease with hypertension.  See 38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a), 
(b) (2004); Allen, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to service connection for arteriosclerotic heart 
disease with hypertension, to include as secondary to left 
below-the-knee amputation and right great toe amputation, is 
denied



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


